IN THE
                        TENTH COURT OF APPEALS



                               No. 10-14-00339-CR

                     IN RE GARY DWAYNE BARNETT


                               Original Proceeding



                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus is denied.



                                              AL SCOGGINS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed November 13, 2014
[OT06]
In re Gary Dwayne Barnett   Page 2